Citation Nr: 0701160	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  95-04 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of injury to the fourth finger and index finger of 
the left (minor) hand.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran had active service from February 1959 to May 
1960.

This claim is on appeal from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a hearing before the Board in 
September 1998.  A transcript of the hearing testimony is 
associated with the claims file.  However, the Member of the 
Board (now known as Veterans Law Judges) who conducted the 
September 1998 hearing has since retired.  Thereafter, the 
veteran was offered and accepted another hearing before the 
undersigned Veterans Law Judge in June 2006.  A transcript of 
this hearing is also of record.

As a point of clarification, the veteran was originally 
service connection for a left index finger disability.  While 
he has since contended that VA service-connected the wrong 
finger in the first instance and it was his ring finger (not 
the index finger) that was injured in service, service 
connection for an index finger is protected from severance.  
38 C.F.R. § 3.957 (2006).  This was an affirnmative 
determination of the Board in February 1999.

In a June 1996, the RO, in effect, also granted service 
connection for the left ring finger.  As such, the veteran is 
now separately service-connected for two fingers on his left 
hand.  While the finger claims have historically been 
identified as a single issue, the Board finds that separation 
into two distinct claims is appropriate at this juncture.  
Therefore, the claims are as identified on the Title Page.

This case was remanded by the Board in February 1999,  
December 2003, and January 2006.  While the claims based on 
new and material evidence will be reopened, the Board 
regrettably concludes that due process mandates another 
remand of all issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required on his part.


FINDINGS OF FACT

1.  By decision dated in August 1978, the RO denied the 
veteran's claim for entitlement to service connection for a 
low back disorder.

2.  The veteran did not appeal that decision and it became 
final.  

3.  The RO's August 1978 decision represents the last final 
disallowance of entitlement to service connection for a low 
back disorder.  

4.  Evidence received since the RO's August 1978 decision 
bears directly and substantively on the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

5.  By decisions dated in August 1978 and November 1990, the 
RO denied the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder.

6.  The veteran did not appeal those decisions and they 
became final.  

7.  The RO's November 1990 decision represents the last final 
disallowance of entitlement to service connection for a 
psychiatric disorder on any basis.  

8.  Evidence received since the RO's November 1990 decision 
bears directly and substantively on the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's August 1978 
decision denying the claim of entitlement to service 
connection for a low back disability is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156.

2.  The evidence submitted since the RO's November 1990 
decision denying the claim of entitlement to service 
connection for a psychiatric disorder is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When an appellant seeks to reopen a claim based on new 
evidence, the Board must first determine whether new and 
material evidence has been submitted.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  In 1998, the United States Court of 
Appeals for the Federal Circuit clarified the standard to be 
used for determining whether new and material evidence has 
been submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

New and material evidence was defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective August 29, 2001).  These changes are 
prospective for claims filed on or after August 29, 2001, and 
are not applicable to the veteran's claims.

After a review of the evidence, the Board finds that the 
veteran's claims should be reopened.  In support of his 
claims, he submitted a statement from a VA physician dated in 
June 2006 which stated as follows:

[The veteran] is my patient.  He suffers 
from spinal stenosis and sciatica.  After 
careful review of his medical records and 
military history, I have determined that 
this back condition is more likely than 
not a direct result of service related 
injuries.  His condition, presently, is 
worsening.

In addition, [the veteran]'s anxiety 
disorder is directly related to his 
military service.

The Board finds that this medical opinion bears directly and 
substantively on the matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.  As such, the 
claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened and the appeal is granted to this extent. 

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened and the appeal is granted to this extent.


REMAND

With respect to the claim for entitlement to service 
connection for a low back disorder, service medical records 
reflect treatment for back pain on two occasions.  In the 
first, he reported a sore back, apparently unrelated to any 
injury.  He was prescribed what appears to be rubbing 
compound and no further follow-up was noted.  Nearly a year 
later, he complained of back pain associated with moving a 
refrigerator; however, the military physician suggested that 
the veteran's complaints were due to an inadequate 
personality or nihilism.  

Further, the veteran has testified that he received on-going 
private medical care for low back symptomatology but those 
records are not available.  Nonetheless, in a June 1978 
psychiatric evaluation, the veteran related that he worked 
until is back "went out on" him in 1974.  This suggests 
that he injured his back in 1974, some 14 years after 
discharge.  

With respect to the claim for entitlement to service 
connection for a psychiatric disorder, the service medical 
records show that the veteran was diagnosed with a 
personality disorder.  He was diagnosed with chronic 
alcoholism and depressive neurosis some 18 years after 
military discharge.  

The Board acknowledges the recent physician's statement that 
the veteran's current low back disorders were related to 
"in-service injuries," although there appears to have been, 
in fact, only one injury.  In addition, his statement, 
without any medical foundation, that the veteran's "anxiety 
disorder [was] related to his military service" is succinct, 
at best.  Therefore, the Board finds that a more thorough 
review of the claims file and reasoned medical opinions are 
needed to better assess the veteran's claims.

With respect to the claim for increased ratings for left 
index and ring finger disabilities, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  To that end, VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Unfortunately, in this case, the veteran has not received 
adequate notice regarding his due process rights with respect 
to the claims for increased ratings.  Specifically, the 
veteran was provided with VCAA notice in January 2003 and 
January 2004 purporting to address the residuals of injuries 
to the left fourth and index fingers; however, the body of 
each letter discusses the criteria for a service-connection 
claim and not a claim for increased rating.  

Now that entitlement to service connection has been 
established and he has appealed the level of disability 
ratings assigned, additional due process notification based 
on the standards for an increased rating is needed under the 
VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While subsequent Statements of the Case and Supplemental 
Statements of the Case contained a generic recitation of the 
law regarding the VCAA, the fact that the veteran has never 
been provided a formal VCAA notice letter in connection with 
his claims for increased ratings, it is unlikely that the 
Board's analysis in this regard, if appealed, would survive 
judicial scrutiny.

Further, the United States Court of Appeals for the Federal 
Circuit invalidated the provisions of 38 C.F.R. §§ 19.9(a)(2) 
and 19.9(a)(2)(ii), which allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. 
Cir. 2003).  

Since the Board no longer has authority to correct a missing 
or defective VCAA duty to notify letter, and in light of 
additional development needed, further appellate 
consideration will be deferred and this case is REMANDED for 
the following actions:

1.  The RO should schedule the veteran 
for a VA examination(s) to determine the 
nature and likely etiology of current low 
back and psychiatric disorders.  The 
veteran's claims file should be provided 
to the examiner(s) for review.  The 
examiner(s) should indicate the 
manifestations and diagnoses of current 
disorders.  Thereafter, the examiner(s) 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's current low back and 
psychiatric disorders began during 
service or are otherwise related to 
military service.

2.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claims.

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  All 
additional evidence and argument 
submitted by the appellant should be 
considered.  In the event the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until she is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


